United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1958
Issued: July 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2010 appellant timely appealed the July 7, 2010 merit decision of the Office
of Workers’ Compensation Programs (OWCP), which reduced his compensation. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
August 1, 2010 for failing to cooperate with vocational rehabilitation.

1

5 U.S.C. §§ 8101-8193 (2006).

FACTUAL HISTORY
This case was previously before the Board. Appellant, a 63-year-old former letter carrier,
has an accepted claim for right hand contusion and lumbar spine contusion.2 His injury occurred
July 16, 1984 when he fell while attempting to flee six dogs that attacked him. Appellant’s 1984
traumatic injury claim has a lengthy procedural history, including numerous prior appeals dating
back more than two decades.3 The Board issued its most recent prior decision on
November 21, 2008.4 One issue on appeal was whether appellant received an overpayment of
$33,003.07. The second issue pertained to his July 14, 2006 claim for recurrence of disability.
The Board reversed OWCP’s finding with respect to the $33,003.07 overpayment. As to the
recurrence claim, the Board remanded the case to OWCP for a determination of whether
modification of a September 29, 1994 wage-earning capacity determination was warranted.5 On
remand OWCP modified the September 29, 1994 LWEC determination. Effective April 12,
2009, it adjusted appellant’s periodic rolls payments to reflect entitlement to wage-loss
compensation for total disability.6
In April 2009, OWCP referred appellant for vocational rehabilitation based on the
March 27, 2009 work capacity evaluation (Form OWCP-5c) of Dr. Jeannine M. Leadbeater, a
Board-certified family practitioner, who imposed a four and a half-hour limitation with respect to
sitting, walking, standing, reaching and reaching above shoulder. Dr. Leadbeater also imposed a
two and a half-hour limitation on operating a motor vehicle at work. Additionally, appellant was
limited to two and a half hours pushing with a 30-pound weight restriction. He was allowed to
pull 20 pounds and lift 30 pounds. Lastly, Dr. Leadbeater restricted appellant to two hours
squatting and two and a half hours kneeling.7

2

Appellant has a history of lumbar degenerative disc disease and has undergone several surgical procedures, most
recently on January 5, 2005.
3

Docket Nos. 90-1201, 92-1525, 95-1488, 03-1105 and 07-2266.

4

Docket No. 07-2266. The Board’s November 21, 2008 decision is incorporated herein by reference.

5

OWCP previously reduced appellant’s compensation based on his actual earnings as a mail clerk effective
November 4, 1990. In a prior appeal, the Board affirmed OWCP’s September 29, 1994 loss of wage-earning
capacity (LWEC) determination (Docket No. 95-1448). On subsequent appeal, the Board affirmed OWCP’s
March 11, 2003 decision denying modification of the September 29, 1994 LWEC determination (Docket No. 031105).
6

OWCP also paid appellant compensation for total disability retroactive to March 19, 2006.

7

The limitations were ostensibly based on an “attached functional capacity evaluation,” but no such information
was attached to the March 27, 2009 Form OWCP-5c. Dr. Leadbeater imposed similar restrictions in a February 22,
2008 Form OWCP-5c. The previous year’s work capacity evaluation included an additional two and a half-hour
limitation on bending/stooping, but no specific restriction with respect to operating a motor vehicle at work.

2

Appellant initially met with his OWCP-designated rehabilitation counselor on
June 1, 2009. OWCP subsequently assigned another counselor, with whom appellant met on
July 16, 2009. The rehabilitation counselor developed a plan for private placement.8 The
identified positions included Correctional -- Treatment Specialist, Social Worker, Delinquency
Prevention and teacher aide 1.9 OWCP’s rehabilitation specialist approved the job placement
plan on September 25, 2009 and a copy of the plan was forwarded to appellant for his signature.
On November 6, 2009 OWCP advised appellant that it proposed to reduce his
compensation because the medical and factual evidence established that he was no longer totally
disabled, but rather was partially disabled. It further explained that, based on the previously
identified positions, he had the capacity to earn wages ranging from $263.46 to $500.00 per
week. Appellant was to receive 90 days of job placement assistance and during that period his
compensation would not be reduced. Lastly, OWCP informed him that, if he disagreed with the
proposal, he could submit additional evidence or argument relevant to his capacity to earn wages
in the selected positions. Any such information was to be submitted prior to the expiration of the
90-day job placement period.
On November 25, 2009 appellant received medical treatment for chronic low back pain.
Dr. Tarsha J. Darden, a Board-certified family practitioner, noted a history of a job-related injury
at age 18 and a subsequent back injury in 1984. She also noted that appellant had already
undergone three back surgeries and had been recommended for a fourth. Appellant reportedly
had been doing exercises for low back pain three weeks prior and his pain had worsened since
then. He rated his pain at 7 out of 10. The pain was limited to appellant’s low back and did not
radiate down his legs. Dr. Darden also noted that, based on a previous magnetic resonance
imaging scan, appellant had been told he needed additional back surgery. Appellant’s current
pain was severe and she advised that he follow-up with an orthopedist. Dr. Darden’s assessment
was chronic low back pain. She prescribed Flector patches for pain and referred appellant to an
orthopedist.
In a December 2, 2009 progress report, the rehabilitation counselor advised OWCP that
appellant failed to sign the rehabilitation plan, failed to provide requested references, failed to
complete a job skills questionnaire and failed to provide his college transcripts or other relevant
information that would facilitate the development of a résumé. He also indicated that appellant
had not provided job search logs or other documentation of his job search activities. The
rehabilitation counselor further noted that of the approximate 30 job leads he provided appellant
had not applied for any of the available positions. Appellant reportedly had been completely
dismissive of the rehabilitation counselor’s efforts to help him find suitable employment.
8

Appellant expressed interest in returning to his prior position as a letter carrier and in fact, he pursued such
reemployment efforts independent of the rehabilitation counselor. However, his former employer was either
unwilling or unable to accommodate his wishes. Notwithstanding appellant’s approximate 25-year absence from
work, he argued to no avail that he had civil service retention rights pursuant to 5 U.S.C. § 8151(b). Appellant had
voluntarily resigned from the employing establishment effective September 14, 1984. As an alternative to returning
to his former letter carrier duties, he wanted OWCP to authorize his pursuit of a Master’s degree in Ministry.
Appellant already held two Bachelor’s degrees therefore additional training for the ministry was not considered
justified in light of the availability of jobs appellant was currently qualified to perform.
9

Appellant previously worked as a substitute teacher.

3

On December 14, 2009 OWCP advised appellant that it had been informed that he
discontinued good faith participation in OWCP-approved job placement program. It instructed
him to either resume a good faith effort with job placement services or provide a good reason for
not doing so. If appellant did not take the necessary steps within 30 days, OWCP explained that
it would terminate rehabilitation services and reduce his compensation based on the previously
identified positions.
Appellant met with a prospective employer on December 17, 2009. However, it did not
result in an offer of employment. The prospective employer was reportedly drawn into a debate
between appellant and the rehabilitation counselor about previous efforts to return him to work
with his former employer.
Appellant wrote to OWCP on several occasions complaining about the rehabilitation
program and how he had not agreed with the rehabilitation counselor about the job leads that had
been provided. He claimed he was unqualified for some of the identified positions. Apart from
the December 17, 2009 contact with a prospective employer, appellant did not otherwise resume
participation with the job placement program. Effective March 8, 2010, OWCP terminated its
rehabilitation efforts due to appellant’s failure to cooperate.
A May 11, 2010 OWCP e-mail contains a position description for a “Teacher[’s]
Assistant.” The only physical requirement noted for this position is the ability to lift up to 40
pounds.
On June 3, 2010 OWCP issued a notice of proposed reduction. It advised appellant of its
intent to reduce his compensation based on his ability to earn weekly wages of $263.46 as a
teacher’s aide 1. OWCP explained that Dr. Leadbeater’s March 27, 2009 report of examination
established that he was partially disabled as a result of the employment injury. It indicated that
the permanent restrictions identified in the March 27, 2009 report were accepted as the best
representation of his current work capabilities. The notice further explained that appellant failed
to cooperate with job placement assistance and that he had been warned of the consequences of
his actions by letter dated December 14, 2009. OWCP indicated that, because the rehabilitation
process had progressed beyond the initial phase, he would be rated based on a position for which
he was both physically and vocationally suited. Appellant was afforded 30 days to submit
additional evidence or argument.
Appellant subsequently challenged OWCP’s reliance on a March 2009 medical report.
He noted that his back went out in November 2009 and at that time he had been referred to
orthopedist. Appellant resubmitted Dr. Darden’s November 25, 2009 treatment notes. He also
submitted a June 17, 2010 treatment request from Dr. Leadbeater, who referred him to an
orthopedic surgeon for evaluation of chronic back pain. Dr. Leadbeater made a similar referral
six months earlier.
By decision dated July 7, 2010, OWCP reduced appellant’s compensation effective
August 1, 2010 for failure to cooperate with vocational rehabilitation. It found that the teacher’s
aide 1 position was both medically and vocationally suitable and appellant had not submitted
evidence sufficient to alter the prior recommendation to reduce his benefits. OWCP further
indicated that, because he elected not to participate in the job seeking phase of the vocational

4

rehabilitation program, his compensation would be adjusted based on his ability to earn wages as
a teacher’s aide 1.
LEGAL PRECEDENT
OWCP may direct a permanently disabled employee whose disability is compensable to
undergo vocational rehabilitation.10 If an individual without good cause fails to apply for and
undergo vocational rehabilitation when so directed, OWCP after finding that in the absence of
the failure the wage-earning capacity of the individual would probably have substantially
increased, may reduce prospectively the monetary compensation of the individual.11 Where a
suitable job has been identified, OWCP will reduce the employee’s future monetary
compensation based on the amount which would likely have been his wage-earning capacity had
he undergone vocational rehabilitation.12 OWCP will determine this amount in accordance with
the job identified through the vocational rehabilitation planning process.13 The reduction will
remain in effect until such time as the employee acts in good faith to comply with OWCP’s
directive.14
OWCP must initially determine the employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his vocational wage-earning capacity.15 The
medical evidence OWCP relies upon must provide a detailed description of the employee’s
condition and the evaluation must be reasonably current.16 Where suitability is to be determined
based on a position not actually held, the selected position must accommodate the employee’s
impairment from both injury-related and preexisting conditions, but not impairment attributable
to post-injury or subsequently acquired conditions.17
ANALYSIS
Once OWCP has made a determination that an employee is totally disabled as a result of
an employment injury and pays compensation, it has the burden of justifying a subsequent
reduction of benefits.18 It reduced appellant’s compensation based on his ability to earn wages as
a teacher’s aide 1. The Board finds that the reduction in compensation was inappropriate, based
upon the medical evidence of record.
10

5 U.S.C. § 8104(a).

11

Id. at § 8113(b).

12

20 C.F.R. § 10.519(a) (2010).

13

Id.

14

Id.

15

M.A., 59 ECAB 624, 631 (2008).

16

Id.

17

N.J., 59 ECAB 171, 176 (2007).

18

Supra note 15.

5

It is clear that appellant did not cooperate with the vocational rehabilitation process. As
noted, however, OWCP must initially determine the employee’s medical condition and work
restrictions before selecting an appropriate position that reflects his vocational wage-earning
capacity.19 The medical evidence OWCP relies upon must provide a detailed description of
appellant’s condition and the evaluation must be reasonably current.20 In this instance, OWCP
relied upon a March 27, 2009 work capacity evaluation from Dr. Leadbeater.
Initially, Dr. Leadbeater checked the appropriate box indicating that appellant could
perform his usual job. She then indicated that he was unable to perform his usual job, but could
work eight hours with restrictions. These restrictions included a four and a half-hour limitation
with respect to sitting, walking, standing, reaching, reaching and a 30-pound lifting restriction.
Although Dr. Leadbeater identified various work restrictions, she did not provide a specific
diagnosis or a detailed description of appellant’s condition. The record does not include a
contemporaneous narrative medical report from her. In fact, Dr. Leadbeater appears not to have
provided any narrative medical reports or a reasonably current evaluation. Her March 27, 2009
OWCP-5c referenced an attached functional capacity evaluation (FCE). No such attachment was
provided. However, the record includes the results of a January 29, 2008 FCE prepared by
Kevin P. Schrack, a physical therapist. It is not entirely clear whether this prior FCE formed the
basis of the March 27, 2009 work restrictions. In any event, the results were dated and the
record does not include evidence indicating that Dr. Leadbeater had recently examined appellant
at the time she prepared the March 27, 2009 OWCP-5c.
Furthermore, there is no indication of record that Dr. Leadbeater reviewed a position
description for a teacher’s aide 1 and therefore there is no medical evidence of record that
appellant could actually perform the physical requirements of this position. The Board notes that
the May 11, 2010 OWCP e-mail, which contained a position description for a teacher’s assistant
did not list the physical requirements of the position, other than noting that lifting up to 40
pounds was required. Dr. Leadbeater’s restrictions included a lifting restriction of 30 pounds and
also included substantial restrictions on sitting, walking and standing. As the record lacks a
position description which includes a complete description of the physical requirements of the
teacher’s aide position, the record does not substantiate that appellant can perform this position.
Accordingly, the Board finds that the more recent evidence of record, particularly the
March 27, 2009 OWCP-5c does not adequately establish appellant’s current medical condition,
including both preexisting and injury-related conditions. The Board also finds that OWCP has
not established that he can perform the physical requirements of the teacher’s aide 1 position. As
such, OWCP improperly reduced appellant’s compensation on the basis that the teacher’s aide 1
position was both medically and vocationally suitable.
CONCLUSION
The Board finds that OWCP failed to satisfy its burden in reducing appellant’s wage-loss
compensation for failure to cooperate with vocational rehabilitation effective August 1, 2010.
19

Id.

20

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2010 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: July 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

